Citation Nr: 1729122	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  11-30 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a heart disorder, including as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1972 to November 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned Veterans Law Judge at a December 2014 videoconference hearing.  A transcript of this proceeding is of record.  

This matter was remanded in February 2015 for additional development.  A supplemental statement of the case was most recently issued in July 2015.  The case was returned to the Board for appellate consideration. 


FINDINGS OF FACT

1.  A heart disorder was not manifested during service or within one year of separation.  A heart disorder is not attributable to service.

2.  A heart disorder is not related (causation or aggravation) to a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  A heart disorder was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  A heart disorder is not proximately due to or a result of a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.159, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the evidence needed to substantiate the claim for service connection.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claim. The Veteran was afforded VA examinations responsive to the claim for service connection.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  
 
The Board also observes that the undersigned VLJ, at the Veteran's December 2014 hearing, clarified the issue on appeal and explained the concept of service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As cardiovascular disease is a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310.

The Veteran contends that he has a current heart disorder, inclusive of a heart attack in 2009 and subsequent stent placement, which developed and was aggravated as a result of the constant pain and stress he experiences secondary to his service-connected disabilities, including a low back disability, a duodenal ulcer, and depression.  See December 2014 videoconference hearing transcript.

Service treatment records are negative for any evidence of a heart disability during service or at the time of the Veteran's discharge.

VA post-service treatment records show that the Veteran had an acute myocardial infarction heart attack and subsequent stent placement in March 2009, and that he has been diagnosed with coronary atherosclerosis.

The Veteran was afforded a VA examination in May 2014.  The VA examiner opined that the Veteran's coronary artery disease is less likely than not proximately due to or the result of his service-connected conditions.  The rationale was that the documented diagnosis of depression in August 2011 was after his diagnosis of coronary artery disease and stent placement in 2009.  The VA examiner also noted that the Veteran's lumbar degenerative arthritis was shown to be mild during February 2009 and March 2013 VA examinations, and that his ulcers had not been active for years, based on the March 2013 VA examination report.  The VA examiner also noted that the Veteran's gastroesophageal reflux disease (GERD) was documented only in his VA treatment records in August 2008 and October 2008.  Finally, the VA examiner noted that the Veteran has other well-recognized risk factors for coronary artery disease, including a strong family history, hypercholestemia, being over the age of 50, and work-related stress, which are all documented in the VA treatment records, and the VA examiner concluded that these risk factors were more likely the cause of the Veteran's coronary artery disease, and not his mild lumbar degenerative joint disease and GERD.  

In July 2015, a VA addendum medical opinion was obtained.  According to the VA examiner, the baseline level of severity for the heart disorder is March 2009, when the Veteran's heart disorder was first diagnosed.  At that time, the Veteran had an acute myocardial infarction and had a stent placed in the diagonal artery; he had 60-70% stenosis of the proximal right coronary artery and the ejection fraction was estimated to be 60%.  The VA examiner found that the Veteran's current severity of the heart disorder had not worsened since this baseline; to the contrary, the Veteran's heart disorder had improved.  According to the VA examiner, the Veteran underwent another heart catheterization in July 2013, which showed that the stent in the diagonal artery remained in place and was still open, and that the proximal right coronary artery stenosis was 40%, with 20% stenosis mid vessel, and ejection fraction was stable at 60%.  The VA examiner noted that following a review of the medical records and relevant medical literature, the Veteran's coronary artery disease was not caused by or worsened by a service-connected disability, including major depressive disorder, mild degenerative joint disease of the lumbar spine, and/or a duodenal ulcer.  The VA examiner found that the Veteran's service-connected depression did not cause the Veteran's coronary artery disease because the cardiac event predated the diagnosis of depression, and the Veteran has several of the major risk factors for coronary artery disease (which do not include major depressive disorder).  Likewise, the VA examiner found that the Veteran's coronary artery disease is not permanently aggravated by or the result of the service-connected degenerative joint disease of the lumbar spine or duodenal ulcer, as arthritis and duodenal ulcers are not known to contribute to heart disease risk.  

Based on the evidence of record, the Veteran's claim of service connection for a heart disorder, including as secondary to a service-connected disability must be denied.

Here, no cardiovascular disease was "noted" or identified during service or within one year of separation.  Additionally, there is nothing to suggest that there were characteristic manifestations sufficient to identify the claimed cardiovascular disease during service or within one year of separation.  38 C.F.R. § 3.303(b).  The Veteran is competent to report symptoms and diagnoses of a heart disorder, and when his symptoms were first identified.  However, none of the post-service treatment records reflect complaints, treatment, or diagnoses of a heart disorder prior to 2009.  The Board acknowledges the Veteran's contentions to the contrary, but nothing in the Veteran's treatment records reflects a relationship between his service and his heart disorder.  See also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).   

The weight of the evidence reflects that the Veteran's heart disorder is unrelated to his service.  The May 2014 VA examination report and July 2015 VA medical opinion clearly concluded that the Veteran's heart disorder was less likely than not related to the Veteran's service or a service-connected disability.  Likewise, the July 2015 VA medical opinion indicates that the Veteran's heart disorder is less likely than not incurred in or caused by the claimed in-service injury, illness, or event, including the Veteran's service-connected major depressive disorder, duodenal ulcer, and/or mild degenerative joint disease of the lumbar spine.  

The Board also finds that the weight of the evidence reflects that the Veteran's service-connected major depressive disorder, duodenal ulcer, and/or mild degenerative joint disease of the lumbar spine did not cause or aggravate the Veteran's heart disorder.  Although the Veteran asserts that his heart disorder was caused by or worsened as a result of his service-connected major depressive disorder, duodenal ulcer, and/or mild degenerative joint disease of the lumbar spine, the May 2014 and July 2015 VA examiners found that the Veteran's heart disorder was not related to his service, including his service-connected major depressive disorder, duodenal ulcer, and/or mild degenerative joint disease of the lumbar spine.  In particular, the Board observes that the July 2015 VA examiner stated that the Veteran's heart disorder was not caused by his major depressive disorder, duodenal ulcer, and/or mild degenerative joint disease of the lumbar spine because the Veteran's heart disorder predated his diagnosis of depression and because there is no relationship between duodenal ulcers and degenerative joint disease and heart disorder.  The VA examiner noted that the Veteran's heart disorder was more likely caused by other known risk factors, unrelated to his service and service-connected disabilities.  

There is also no probative evidence that the Veteran's heart disorder was aggravated by his service-connected major depressive disorder, duodenal ulcer, and mild degenerative joint disease of the lumbar spine.   To the contrary, the July 2015 VA examiner noted that the Veteran's heart disorder has actually improved since his March 2009 myocardial infarction, which weighs against a claim of aggravation.  There is also no medical literature to support a relationship between his heart disorder and his service-connected major depressive disorder, duodenal ulcer, and/or mild degenerative joint disease of the lumbar spine.   See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

To the extent that there are lay opinions, including those of the Veteran, linking the Veteran's heart disorder to an in-service event, injury, or illness, including the service-connected major depressive disorder, duodenal ulcer, and/or mild degenerative joint disease of the lumbar spine, the Board finds that the probative value of the general lay assertions are outweighed by the specific, reasoned opinions of the May 2014 VA examination report and July 2015 VA medical opinion, as well as the clinical evidence of record.  These opinions, determining that the Veteran's heart disorder is unrelated to service or to his service-connected disabilities, are entitled to greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Court has held that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).   In this regard, the Board points out that the opinions of the VA examiners were specific, and well-reasoned, were based on review of the record and consideration of the Veteran's assertions.  The VA examiners found that the Veteran's current heart disorder did not have onset during service and was unrelated to any event, illness, or injury in service, as well as unrelated, by means of causation or aggravation, to the Veteran's service-connected disabilities, including major depressive disorder, duodenal ulcer, and/or mild degenerative joint disease of the lumbar spine.  The rationales provided explained the reasons for the conclusions based on an accurate characterization of the evidence of record, which does not demonstrate that the Veteran's heart disorder is related to service.   See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection of a heart disorder.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for a heart disorder is denied.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


